Citation Nr: 1110239	
Decision Date: 03/15/11    Archive Date: 03/30/11

DOCKET NO.  09-49 119	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to non-service-connected death pension benefits.


REPRESENTATION

Appellant represented by:	New York State Division of Veterans' Affairs (NYSDVA)


WITNESSES AT HEARING ON APPEAL

Appellant and B.C.




ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1943 to December 1945.  The appellant in this matter is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2008 decision by the Department of Veterans Affairs (VA) Regional Office (RO) & Insurance Center in Philadelphia, Pennsylvania.

The appellant and her nephew, B.C., testified in September 2010 before the undersigned Veterans Law Judge at a Travel Board hearing at the RO in New York, NY; a transcript is of record.

This appeal has been advanced on the Board's docket pursuant to 38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2010); 38 C.F.R. § 20.900(c) (2010).


FINDINGS OF FACT

The appellant's countable annual income for a surviving spouse with no dependents who is medically eligible for aid and attendance, minus documented unreimbursed medical expenses, exceeds the maximum annual pension rate (MAPR) for death pension benefits.


CONCLUSION OF LAW

The criteria for entitlement to non-service-connected death pension benefits are not met.  38 U.S.C.A. §§ 1503, 1521, 1541 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.3(b)(4), 3.21, 3.23, 3.271, 3.272, 3.273 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2010).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1) as amended, 73 Fed. Reg. 23,353 (April 30, 2008).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial adjudication, such a timing error can be cured by subsequent legally adequate VCAA notice, followed by readjudication of the claim, as in a Statement of the Case (SOC) or Supplemental SOC (SSOC).  Moreover, where there is an uncured timing defect in the notice, subsequent action by the RO which provides the claimant a meaningful opportunity to participate in the processing of the claim can prevent any such defect from being prejudicial.  Mayfield v. Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Supreme Court has held that an error in VCAA notice should not be presumed prejudicial, and that the burden of showing harmful error rests with the party raising the issue, to be determined on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  In this case, the claimant has not demonstrated any prejudicial or harmful error in VCAA notice, and, as discussed below, the Board has found none.

In May 2007 and November 2007 VA sent the claimant letters informing her of the types of evidence needed to substantiate her claim and its duty to assist her in substantiating her claim under the VCAA.  The letters informed the appellant that VA would assist her in obtaining evidence necessary to support her claim, such as medical records, employment records, or records from other Federal agencies.  She was advised that it is her responsibility to provide or identify, and furnish authorization where necessary for the RO to obtain, any supportive evidence pertinent to her claim.  See 38 C.F.R. § 3.159(b)(1).  Although no longer required, the appellant was also asked to submit evidence and/or information in her possession to the RO.

The Board finds that the content of the letters provided to the appellant complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to notify and assist.  In addition, the March 2008 decision, October 2009 SOC, and April 2010 SSOC explained the basis for the RO's action, and the SOC and SSOC provided her with additional periods to submit more evidence.  It appears that all obtainable evidence identified by the appellant relative to her claim has been obtained and associated with the claims file, and that neither she nor her representative has identified any other pertinent evidence, not already of record, which would need to be obtained for a fair disposition of this appeal.  It is therefore the Board's conclusion that the appellant has been provided with every opportunity to submit evidence and argument in support of her claims, and to respond to notices.

In addition to the foregoing harmless-error analysis, to whatever extent the decision of the Court in Dingess v. Nicholson, 19 Vet. App. 473 (2006) requires more extensive notice in claims for compensation, e.g., as to potential downstream issues such as disability rating and effective date, the Board finds no prejudice to the appellant in proceeding with the present decision.  Since the claim for a nonservice-connected death pension benefits is being denied, no effective date will be assigned, so there can be no possibility of any prejudice to the appellant.

Accordingly, we find that VA has satisfied its duty to assist the appellant in apprising her as to the evidence needed, and in obtaining evidence pertinent to her claim under the VCAA.  Therefore no useful purpose would be served in remanding this matter for yet more development.  Such a remand would result in unnecessarily imposing additional burdens on VA, with no additional benefits flowing to the appellant.  The Court of Appeals for Veteran Claims has held that such remands are to be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court of Appeals for Veterans Claims held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II.  Relevant Law, Factual Background, and Analysis

Improved death pension is a benefit payable to a Veteran's surviving spouse because of the Veteran's non-service-connected death.  Basic entitlement exists if (i) the Veteran served for 90 days or more during a period of war; or (ii) was, at the time of death, receiving or entitled to receive compensation or retirement pay for a service-connected disability, and (iii) the surviving spouse meets the net worth requirements of 38 C.F.R. § 3.274 and has an annual income not in excess of the maximum annual pension rate specified in 38 C.F.R. §§ 3.23 and 3.24.  See 38 C.F.R. § 3.3(b)(4).

In order for the claimant not to have excessive income, it must be determined that the claimant's income is not in excess of the MAPR specified in 38 C.F.R. § 3.23.  The MAPR is published in Appendix B of VA Adjudication Procedures Manual M21-1, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The MAPR is generally revised every December 1st, based upon Federal data as to the increase in the cost of living, and is applicable for the following 12-month period.

Income from Social Security Administration (SSA) benefits is not specifically excluded under 38 C.F.R. § 3.272 and therefore is included as countable income.  Certain unreimbursed medical expenses in excess of five percent of the MAPR may be excluded from countable income for the same 12-month annualization period to the extent they were actually paid.  38 C.F.R. § 3.272.

In the present case, a September 2007 rating decision established entitlement to aid and attendance effective April 30, 2007, the date of receipt of the claim from the Veteran's surviving spouse.  The MAPR for a death pension for a surviving spouse with no dependents who is medically eligible for aid and attendance was $11,715.00 effective December 1, 2006, $11,985.00 effective December 1, 2007, and has been $12,681.00 effective December 1, 2008.  See 38 C.F.R. § 3.23(a)(5); VA Manual M21-1, Part I, Appendix B.

The appellant's countable income has exceeded the maximum annual pension rate for a surviving spouse with no dependents who is medically eligible for aid and attendance for the pertinent time periods in question in this appeal.  See VA Manual M21-1, Appendix B.  As of April 30, 2007, the appellant's income was $13,422.00, all of which was from the Social Security Administration.  The Board notes that the amount of the appellant's income has not been disputed in this appeal.  With cost of living increases, the appellant's annual income from Social Security subsequently increased to $13,731.00 effective December 2007, and to $14,527 effective December 2008.  The Board notes that the appellant does not contend that her income did not exceed the MAPR during any relevant period on appeal.   Rather, the appellant contends that, when her medical expenses are deducted, her income is below the MAPR.

Unreimbursed medical expenses in excess of 5 percent of the MAPR, which have been documented as paid, may be excluded from a surviving spouse's income for the same 12-month annualization period to the extent they were paid.  38 C.F.R. § 3.272(g)(2)(iii).  In order to be excluded from income, these medical expenses must be paid during the pertinent time period for which the calculation is made, regardless of when they were incurred.  In addition, they must be out-of-pocket expenses, for which the surviving spouse received no reimbursement, such as through an insurance company.  However, medical insurance premiums themselves, as well as the Medicare deduction, may be applied to reduce countable income.  

It the current case, it is not in dispute that, excluding the cost of services provided by B.C., the appellant's nephew and caregiver, her annual income minus annual unreimbursed medical expenses in excess of 5 percent of the MAPR would be in excess of the MAPR.  The appellant contends that the cost of the services provided by Mr. C should be subtracted from her income.  The record contains a Care Agreement from March 2009 stating that Mr. C is to be paid $2,400.00 each month by the appellant for his services.  A Medical expense report dated October 2008 indicates that Mr. C's services were valued at $10,080.00 a month.  The Board notes that the record does not contain any evidence that Mr. C has actually been paid for his services.  Furthermore, the amount that Mr. C was to be paid under the March 2009 agreement is greater than the appellant's income, and in her April 2007 claim she indicated that she does not have any assets.  Therefore, the record does not show that the appellant could actually  pay Mr. C $2,400.00 a month.  It is also significant that the agreement was put in place in March 2009, which was almost two years after the appellant filed her claim, and that the Veteran's representative indicated at the September 2010 hearing that no money has actually changed hands.  The Board therefore concludes that Mr. C's services to the appellant have been provided on an in-kind basis.

The file before the Board contains a copy of a March 2010 letter from the appellant's nephew, Mr. C, addressed to NYSARC, Inc., Trust Services, a nonprofit New York corporation which provides services to disabled individuals.  In the letter, Mr. C requests payment of $828.64 as payment for that month, under the aforementioned Care Agreement.  NYSARC is not an agency of the U.S. Department of Veterans Affairs.  The record does not indicate whether NYSARC has paid for any portion of the appellant's care and, if so, what the source of such payment may have been.

There is no statutory or regulatory provision for in-kind services to be included as medical expenses for the purposes of calculating medical expenses.  It is also not clear that the services provided to the appellant by Mr. C would be considered medical expenses under 38 C.F.R. § 3.272(g).  There is a separate regulatory provision for maintenance that states that maintenance is not deductible if it is paid from the individual's income.  38 C.F.R. § 3.272(b).  Mr. C testified at the September 2010 hearing that he administers the appellant's affairs.  This includes assisting with meals, shopping, laundry, household chores, transportation to doctors appointments, speaking with her doctors, and picking up prescription medication.  Mr. C testified that without his services the appellant would need home health aides or nursing home care.  Based on the record, Mr. C's services seem to fall under the category of maintenance, and would therefore not be deductible from the appellant's income under 38 C.F.R. § 3.272(b) if actual payments were made to him.

Therefore, the appellant's income during the entire claim and appeal has exceeded the applicable MAPR for a surviving spouse with no dependents who is medically eligible for aid and attendance, for each annualization period.  

The Board is sympathetic to the appellant's claim and commends Mr. C for the assistance he has been providing to her.  We also appreciate the able advocacy by the representatives from the NYSDVA at the hearing before the undersigned.  Unfortunately, the appellant's countable income must be less than the annual rate of improved death pension as determined by law.  VA, and the Board, are bound by the applicable law and regulations as written.  38 U.S.C.A. § 7104(c).  


ORDER

Entitlement to non-service-connected death pension benefits is denied.



____________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


